DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 Claim 1 and 7 recites “the tracking volume” instead of “a tracking volume” on line 1. There is insufficient antecedent basis for this limitation in the claim. Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2, 12-13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bar (U.S. Pub. No. 20150141798A1) and Derchak (U.S. Pub. No. 20110105861A1).

	Regarding claim 1, Bar teaches a system for extending the tracking volume in a probe tracking system (FIG 1, paragraph [0035]), the system comprising: 
multiple channels (FIG 1, electrode pads 28 area linked to control unit 18 via channels then to a cable 32, paragraph [0039]); and 
a processor (Fig 1, processor 46 in the control unit 18, paragraph [0035] and [0044]), configured to: 
receive, over the channels (processor 46 in the control unit 18, paragraph [0035] and electrode pads 28 area linked to control unit 18 via channels then to a cable 32, paragraph [0039]) (i) respective first electric currents from a probe (Fig 2, catheter 12, electrodes 22 24 26, paragraph [0035]-[0036]), which is within a body of a patient, via a plurality of first electrodes which are attached to skin of the patient at a region of the body (Fig 1, first few electrode skin pads 28 that are connected to the upper body, paragraph [0037] and [0039]), and (ii) a second electric current from the probe via a second electrode, which is attached to the skin and is connected to one of the channels (Fig 1, second few electrode skin pads 28 that are connected to the lower body, paragraph [0037] and [0039]), 
ascertain respective first electric-current values of the first electric currents and a second electric- current value of the second electric current (current measurements through electrode pads, paragraph [0011] and [0037], current value through the first few electrodes pads 28 that are connected to the upper body is the first value and the current value through second few electrodes pads 28 is second current value), and 
calculate a position of the probe between the region and the second electrode (position coordinate when the probe is on the body, paragraph [0011]), based on the first electric- current values and the second electric-current value (position coordinates, paragraph [0039]).
	Bar fails to teach the channels are electrically-conductive channels. However, Derchak teaches electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]).
Bar and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar to incorporate the teachings of Derchak providing the electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]). Doing so would facilitate better connection by and between components. 

Regarding claim 2, modified Bar teaches the system (FIG 1, paragraph [0035]) as of claim 1, wherein the region includes at least part of a thorax of the patient, wherein the first electrodes are attached to the thorax (Fig 1, electrodes pad 29, paragraph [0037]), and wherein the second electrode is attached to a thigh of the patient (Fig 1, electrodes pad 29, paragraph [0037]).

	Regarding claim 12, Bar teaches a method for extending the tracking volume in a probe tracking system (paragraph [0005]), the method comprising: 
receiving, over multiple channels, (processor 46 in the control unit 18, paragraph [0035] and electrode pads 28 area linked to control unit 18 via channels then to a cable 32, paragraph [0039]) (i) respective first electric currents from a probe (Fig 2, catheter 12, electrodes 22 24 26, paragraph [0035]-[0036]), which is within a body of a patient, via a plurality of first electrodes, which are attached to skin of the patient at a region of the body (Fig 1, first few electrode skin pads 28 that are connected to the upper body, paragraph [0037] and [0039]), and (ii) a second electric current from the probe via a second electrode, which is attached to the skin and is connected to one of the channels (Fig 1, second few electrode skin pads 28 that are connected to the lower body, paragraph [0037] and [0039]); 
ascertaining respective first electric-current values of the first electric currents and a second electric-current value of the second electric current (current measurements through electrode pads, paragraph [0011] and [0037], current value through the first few electrodes pads 28 that are connected to the upper body is the first value and the current value through second few electrodes pads 28 is second current value); and 
calculating a position of the probe between the region and the second electrode position (coordinate when the probe is on the body, paragraph [0011]), based on the first electric-current values and the second electric-current value (position coordinates, paragraph [0039]). 
Bar fails to teach the channels are electrically-conductive channels. However, Derchak teaches electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]).
Bar and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar to incorporate the teachings of Derchak providing the electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]). Doing so would facilitate better connection by and between components. 


Regarding claim 13, modified Bar teaches the method (paragraph [0005]) as of claim 12, wherein the region includes at least part of a thorax of the patient, wherein the first electrodes are attached to the thorax (Fig 1, electrodes pad 28, paragraph [0037]), and wherein the second electrode is attached to a thigh of the patient (Fig 1, electrodes pad 28, paragraph [0037]).

Regarding claim 24, Bar teaches a computer software product comprising a tangible non- transitory computer-readable medium (computer program, paragraph [0033]) in which program instructions are stored, which instructions, when read by a processor (Fig 2, paragraph 0038]), cause the processor to: 
receive, over multiple channels (processor 46 in the control unit 18, paragraph [0035] and electrode pads 28 area linked to control unit 18 via channels then to a cable 32 [0039]), 36BIO6041USNP1(i) respective first electric currents from a probe (Fig 2, catheter 12, electrodes 22 24 26, paragraph [0035]-[0036]), which is within a body of a patient, via a plurality of first electrodes, which are attached to skin of the patient at a region of the body (Fig 1, first few electrode skin pads 28 that are connected to the upper body, paragraph [0037] and [0039]), and (ii) a second electric current from the probe via a second electrode, which is attached to the skin and is connected to one of the channels (Fig 1, second few electrode skin pads 28 that are connected to the lower body, paragraph [0037] and [0039]), 
ascertain respective first electric-current values of the first electric currents and a second electric-current value of the second electric current (current measurements through electrode pads, paragraph [0011] and [0037], current value through the first few electrodes pads 28 that are connected to the upper body is the first value and the current value through second few electrodes pads 28 is second current value), and 
calculate a position of the probe between the region and the second electrode (coordinate, paragraph [0011]), based on the first electric-current values and the second electric-current (position coordinates, paragraph [0039]). 
Bar fails to teach the channels are electrically-conductive channels. However, Derchak teaches electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]).
Bar and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar to incorporate the teachings of Derchak providing the electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]). Doing so would facilitate better connection by and between components. 

Claim(s) 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bar (U.S. Pub. No. 20150141798A1) and Derchak (U.S. Pub. No. 20110105861A1) as applied to claim 1 and 12 respectively above, and further in view of Bar (U.S. Patent. No. 8478383B2).

Regarding claim 3, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0037]) as of claim 1, wherein the processor is configured to calculate the position of the probe (paragraph [0022]).
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach to calculate the position of the probe by calculating a normalized current-value IN = 12/IT, 12 being the second electric-current value and IT being a sum of the first electric-current values and the second electric- current value, and calculating the position of the probe by applying a linear function to IN. However, Bar (U.S. Patent. No. 8478383B2) teaches processor is configured to calculate normalize current value of working electrodes with respect to sensor areas by applying a linear function (processor 46, normalized current value and equation (19), column 15, lines 1-15). 
Both Bar are considered to be analogous to the claimed invention because they are in the same field of body electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Patent. No. 8478383B2) providing the processor is configured to calculate normalize current value of working electrodes with respect to sensor areas by applying a linear function processor 46, normalized current value and equation (19), column 15, lines 1-15). Doing so would remove the effects that caused by changes in effective resistance in the region of the electrode when contact with tissue (column 15, lines 15-20). 

Regarding claim 4, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0037]) as of claim 3, wherein the processor (paragraph [0022]).
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the processor is further configured to learn the linear function prior to applying the linear function based on a plurality of initial electric currents received from the probe via the first electrodes and the second electrode. However, Bar (U.S. Patent. No. 8478383B2) teaches the processor generates a matrices for different cluster or region for CPM linear equation training phase (ACL step training phase, column 8, lines 40-55 and linear equation from measurement, equation (22), column 16, lines 55-63). 
Both Bar are considered to be analogous to the claimed invention because they are in the same field of electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Patent. No. 8478383B2) providing processor generates a matrices for different cluster or region for CPM linear equation training phase (ACL step training phase, column 8, lines 40-55 and linear equation from measurement, equation (22), column 16, lines 55-63). Doing so would improve the accuracy of the measured locations (column 8, lines 40-55)

Regarding claim 14, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 12, wherein calculating the position of the probe (paragraph [0022]). 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach calculating a normalized current-value IN = 12/IT, 12 being the second electric-current value and IT being a sum of the first electric-current values and the second electric- current value; and calculating the position of the probe by applying a linear function to IN. However, Bar (U.S. Patent. No. 8478383B2) teaches calculate normalize current value of working electrodes with respect to sensor areas by applying a linear function (normalized current value and equation (19), column 15, lines 1-15). 
Both Bar are considered to be analogous to the claimed invention because they are in the same field of electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Patent. No. 8478383B2) providing the calculating normalize current value of working electrodes with respect to sensor areas by applying a linear function normalized current value and equation (19), column 15, lines 1-15). Doing so would remove the effects that caused by changes in effective resistance in the region of the electrode when contact with tissue (column 15, lines 15-20).

Regarding claim 15, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 14. 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach learning the linear function prior to applying the linear function, based on a plurality of initial electric currents received from the probe via the first electrodes and the second electrode. However, Bar (U.S. Patent. No. 8478383B2) teaches performing the normalization function on different electrodes of the probe (normalized current value and equation (19), column 15, lines 1-15). 
Both Bar are considered to be analogous to the claimed invention because they are in the same field of electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Patent. No. 8478383B2) providing the performing the normalization function on different electrodes of the probe (normalized current value and equation (19), column 15, lines 1-15). Doing so would remove the effects that caused by changes in effective resistance in the region of the electrode when contact with tissue (column 15, lines 15-20). One in the ordinary skill would recognize performing the normalization function and comparing the values is also cable of learning the function.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar (U.S. Pub. No. 20150141798A1) and Derchak (U.S. Pub. No. 20110105861A1) as applied to claim 1 and 12 respectively above, and further in view of  Bar (U.S. Pub. No. 20140221803A1).

Regarding claim 5, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0035]) as of claim 1.
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach wherein the processor is further configured to: ascertain that the position of the probe is within the first region, in response to the ascertaining, disconnect the second electrode from the one of the channels. However, Bar (U.S. Pub. No. 20140221803A1) teaches the processor is further configured to: ascertain that the position of the probe is within the first region (processor and body-electrodes, paragraph [0053] and [0143]) and the processor opens the switch, which is connect to one of the electrodes during the calibration process so all the current of the of other electrodes flows (Fig 4, paragraph [0146]). 
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the processor is further configured to: ascertain that the position of the probe is within the first region (processor and body-electrodes, paragraph [0053] and [0143]) and the processor opens the switch, which is connect to one of the electrodes during the calibration process so all the current of the of other electrodes flows (Fig 4, paragraph [0146]). Doing so would allow no current path exists for calibration phase by opening the switch though increasing the accuracy of the current measurements (paragraph [0146]). 

Regarding claim 16, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 12.
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach wherein the processor is further configured to: ascertain that the position of the probe is within the first region, in response to the ascertaining, disconnect the second electrode from the one of the channels. However, Bar (U.S. Pub. No. 20140221803A1) teaches the processor is further configured to: ascertain that the position of the probe is within the first region (processor and body-electrodes, paragraph [0053] and [0143]) and the processor opens the switch, which is connect to one of the electrodes during the calibration process so all the current of the of other electrodes flows (Fig 4, paragraph [0146]). 
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) the processor is further configured to: ascertain that the position of the probe is within the first region (processor and body-electrodes, paragraph [0053] and [0143]) and the processor opens the switch, which is connect to one of the electrodes during the calibration process so all the current of the of other electrodes flows (Fig 4, paragraph [0146]). Doing so would allow no current path exists for calibration phase by opening the switch though increasing the accuracy of the measurements (paragraph [0146]). 

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar (U.S. Pub. No. 20150141798A1) and Derchak (U.S. Pub. No. 20110105861A1) as applied to claim 1 and 12 respectively above, and further in view of Bar (U.S. Patent No. 20120150022A1).

Regarding claim 6, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0037]) as of claim 1, wherein the processor (paragraph [0022]).
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach calculating a deflection angle of the probe, based on the first electric-current values and the second electric-current value. However, Bar (U.S. Patent No. 20120150022A1) teaches calculating the deflection angle of the probe based on the voltage electrodes (processor, deflection parameter and angle conversion, paragraph [0234]). 
Both Bar are considered to be analogous to the claimed invention because they are in the same field of body electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Patent No. 20120150022A1) providing the calculating the deflection angle of the probe based on the voltage electrodes (processor, deflection parameter and angle conversion, paragraph [0234]). Doing so would enable to calculate overall orientation error and deviation probe and adjust the best location of the electrodes (paragraph [0244]-[0245]).

Regarding claim 17, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 12. 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach calculating a deflection angle of the probe, based on the first electric-current values and the second electric-current value. However, Bar (U.S. Patent No. 20120150022A1) teaches calculating the deflection angle of the probe based on the voltage electrodes (Fig 8, column 9, lines 37 – column 10, lines 15). 
Both Bar are considered to be analogous to the claimed invention because they are in the same field of electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Patent No. 20120150022A1) providing the calculating the deflection angle of the probe based on the voltage electrodes (Fig 8, column 9, lines 37 – column 10, lines 15). Doing so would enable to calculate overall orientation error and deviation probe and adjust the best location of the electrodes (paragraph [0244]-[0245]).

Claim(s) 7, 9-11, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bar (U.S. Pub. No. 20150141798A1), Derchak (U.S. Pub. No. 20110105861A1), and Bar (U.S. Pub. No. 20140221803A1).

Regarding claim 7, Bar (U.S. Pub. No. 20150141798A1) teaches a system for extending the tracking volume in a probe tracking system (FIG 1, paragraph [0037]), the comprising: 
a plurality of first electrodes (Fig 1, first few electrode skin pads 28 that are connected to the upper body, paragraph [0037] and [0039]), configured to, while attached to skin of a patient at a region of a body of the patient and connected to different respective channels (processor 46 in the control unit 18, paragraph [0035] and electrode pads 28 area linked to control unit 18 via channels then to a cable 32 [0039]), receive respective first electric currents from a probe disposed within the body (Fig 1, catheter 12, paragraph [0039], catheter is inserted inside the body of patient), such that the first electric currents are passed over the channels; 
a second electrode, configured to, while attached to the skin, receive a second electric current from the probe (Fig 1, second few electrode skin pads 28 that are connected to the lower body, paragraph [0037] and [0039]).
Bar (U.S. Pub. No. 20150141798A1) fails to teach the channels are electrically-conductive channels. However, Derchak teaches electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]).
Bar (U.S. Pub. No. 20150141798A1) and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar to incorporate the teachings of Derchak providing the electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]). Doing so would facilitate better connection by and between components. 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach a switch, configured to connect the second electrode to a particular one of the channels, while the probe is between the region and the second electrode, such that the second electric current is passed over the particular one of the channels. However, Bar (U.S. Pub. No. 20140221803A1) teaches a switch, configured to connect the second electrode to a particular one of the channels, while the probe is between the region and the second electrode, such that the second electric current is passed over the particular one of the channels (Fig 4, switch 124, paragraph [0146]). 
Both Bar publications and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the switch, configured to connect the second electrode to a particular one of the channels, while the probe is between the region and the second electrode, such that the second electric current is passed over the particular one of the channels (Fig 4, switch 124, paragraph [0146]). Doing so would allow no current path exists for calibration phase by opening the switch though increasing the accuracy of the measurements of current (paragraph [0146]). 

	Regarding claim 9, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0037]) as of claim 7.
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the switch is further configured to connect the second electrode to an ablation-signal generator, instead of to the particular one of the channels, while the probe is in the region. However, Bar (U.S. Pub. No. 20140221803A1) teaches the switch is further configured to connect the second electrode to an ablation-signal generator while the probe is in region (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current while patch 90 is still connected, paragraph [0039]). 
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the switch is further configured to connect the second electrode to an ablation-signal generator while the probe is in region (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current while patch 90 is still connected, paragraph [0039]). Doing so would allow no current path exists for calibration phase by opening the switch though increasing the accuracy of the measurements (paragraph [0146]).  

	Regarding claim 10, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0037]) as of claim 7.
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the switch is a first switch, and wherein the system further comprises a second switch configured to connect the second electrode to an ablation- signal generator while the probe is in the region and the second electrode is disconnected from the particular one of the channels. However, Bar (U.S. Pub. No. 20140221803A1) teaches the switch is a first switch (Fig 4, switch 25, paragraph [0101]), and wherein the system further comprises a second switch configured to connect the second electrode to an ablation- signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]) while the probe is in the region and the second electrode is disconnected from the particular one of the channels (Fig 4, switch 124 can disconnect 561B from the channels, 561B supplies current to electrodes).
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the switch is a first switch (Fig 4, switch 25, paragraph [0101]), and wherein the system further comprises a second switch configured to connect the second electrode to an ablation- signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]) while the probe is in the region and the second electrode is disconnected from the particular one of the channels (Fig 4, switch 124 can disconnect 561B from the channels, , 561B supplies current to electrodes). Doing so would allow professional 56 to operate module 48 by the first switch (switch 25, paragraph [0101]) and allow no current path exists for calibration phase by opening the second switch though increasing the accuracy of the measurements (switch 124, paragraph [0146]).

	Regarding claim 11, modified Bar (U.S. Pub. No. 20150141798A1) teaches the system (FIG 1, paragraph [0037]) as of claim 10. 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the first switch is disposed internally to a console, and wherein the second switch is disposed internally to the ablation-signal generator. However, Bar (U.S. Pub. No. 20140221803A1) teaches the first switch is disposed internally to a console (Fig 4, switch 25, paragraph [0101]), and wherein the second switch is disposed exteriorly to the ablation-signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]).
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the first switch is disposed internally to a console (Fig 4, switch 25, paragraph [0101]), and wherein the second switch is disposed exteriorly to the ablation-signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039])). Bar (U.S. Pub. No. 20140221803A1) further teaches the switch 25 is disposed internally (Fig 4, switch 25, paragraph [0101]) in the same embodiment. Therefore, Bar (U.S. Pub. No. 20140221803A1) was apprised of various ways to deliver a switch that is internally in the generator. In view of the collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to put the switch internally in the generator that connect to the second electrode. This is functionally equivalent to and represents as simple substitution of an alternate known circuitry for having the switch exteriorly in the generator. Doing so would allow professional 56 to operate module 48 by the first switch (switch 25, paragraph [0101]) and allow no current path exists for calibration phase by opening the second switch though increasing the accuracy of the measurements (switch 124, paragraph [0146]).

Regarding claim 18, Bar (U.S. Pub. No. 20150141798A1) teaches a method for extending the tracking volume in a probe tracking system (paragraph [0005]), the method comprising: 
receiving, by a plurality of first electrodes (Fig 1, first few electrode skin pads 28 that are connected to the upper body, paragraph [0037] and [0039]) attached to skin of a patient at a region of a body of the patient and connected to different respective channels (processor 46 in the control unit 18, paragraph [0035] and electrode pads 28 area linked to control unit 18 via channels then to a cable 32 [0039]), respective first electric currents from a probe disposed within the body (Fig 1, catheter 12, paragraph [0039], catheter is inserted inside the body of patient), such that the first electric currents are passed over the channels;
receiving, by a second electrode attached to the skin, a second electric current from the probe (Fig 1, second few electrode skin pads 28 that are connected to the lower body, paragraph [0037] and [0039]).
Bar (U.S. Pub. No. 20150141798A1) fails to teach the channels are electrically-conductive channels. However, Derchak teaches electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]).
Bar (U.S. Pub. No. 20150141798A1) and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar to incorporate the teachings of Derchak providing the electrically-conductive channels (Fig 17, central communication pathway 154, paragraph [0124]). Doing so would facilitate better connection by and between components. 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach a switch, configured to connect the second electrode to a particular one of the channels, while the probe is between the region and the second electrode, such that the second electric current is passed over the particular one of the channels. However, Bar (U.S. Pub. No. 20140221803A1) teaches a switch, configured to connect the second electrode to a particular one of the channels, while the probe is between the region and the second electrode, such that the second electric current is passed over the particular one of the channels (Fig 4, switch 124, paragraph [0146]). 
Both Bar publications and Derchak are considered to be analogous to the claimed invention because they are in the same field of detecting physiological characteristic of human body. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) a switch, configured to connect the second electrode to a particular one of the channels, while the probe is between the region and the second electrode, such that the second electric current is passed over the particular one of the channels (Fig 4, switch 124, paragraph [0146]). Doing so would allow no current path exists for calibration phase by opening the switch though increasing the accuracy of the measurements of current (paragraph [0146]). 

	Regarding claim 19, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 18, wherein the region includes at least part of a thorax of the patient, wherein the first electrodes are attached to the thorax (Fig 1, electrodes pad 29, paragraph [0037]), and wherein the second electrode is attached to a thigh of the patient (Fig 1, electrodes pad 29, paragraph [0037]).

Regarding claim 21, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005])  as of claim 18.
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the switch is connecting the second electrode to an ablation-signal generator, instead of to the particular one of the channels, while the probe is in the region. However, Bar (U.S. Pub. No. 20140221803A1) teaches the switch is connecting the second electrode to an ablation-signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]) while the probe is in region. 
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the switch is connecting the second electrode to an ablation-signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]) while the probe is in region. Doing so would allow no current path exists for calibration phase by opening the switch though increasing the accuracy of the measurements (paragraph [0146]).  

Regarding claim 22, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 18. 
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the switch is a first switch, and wherein the system further comprises a second switch configured to connect the second electrode to an ablation- signal generator while the probe is in the region and the second electrode is disconnected from the particular one of the channels. However, Bar (U.S. Pub. No. 20140221803A1) teaches the switch is a first switch (Fig 4, switch 25, paragraph [0101]), and wherein the system further comprises a second switch configured to connect the second electrode to an ablation- signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]) while the probe is in the region and the second electrode is disconnected from the particular one of the channels during calibration phase (Fig 4, switch 124 can disconnect 561B from the channels, 561B supplies current to electrodes, paragraph [0146], and paragraph [0011]-[0012] explaining generating a respective set of calibration-currents between the body-electrodes and the mapping-electrode at the different positions in the region).
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the switch is a first switch (Fig 4, switch 25, paragraph [0101]), and wherein the system further comprises a second switch configured to connect the second electrode to an ablation- signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]) while the probe is in the region and the second electrode is disconnected from the particular one of the channels (Fig 4, switch 124 can disconnect 561B from the channels, , 561B supplies current to electrodes). Doing so would allow professional 56 to operate module 48 by the first switch (switch 25, paragraph [0101]) and allow no current path exists for calibration phase by opening the second switch though increasing the accuracy of the measurements (switch 124, paragraph [0146]).

Regarding claim 23, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 22.
Modified Bar (U.S. Pub. No. 20150141798A1) fails to teach the first switch is disposed internally to a console, and wherein the second switch is disposed internally to the ablation-signal generator. However, Bar (U.S. Pub. No. 20140221803A1) teaches the first switch is disposed internally to a console (Fig 4, switch 25, paragraph [0101]), and wherein the second switch is disposed internally to the ablation-signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039]).
Both Bar publications are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Bar (U.S. Pub. No. 20150141798A1) to incorporate the teachings of Bar (U.S. Pub. No. 20140221803A1) providing the first switch is disposed internally to a console (Fig 4, switch 25, paragraph [0101]), and wherein the second switch is disposed exteriorly to the ablation-signal generator (Fig 4, switch 124 connects 561B to ABLATOR, 561B supplies current to electrodes, ABLATOR configured to generate the ablation current, paragraph [0039])). Bar (U.S. Pub. No. 20140221803A1) further teaches the switch 25 is disposed internally (Fig 4, switch 25, paragraph [0101]) in the same embodiment. Therefore, Bar (U.S. Pub. No. 20140221803A1) was apprised of various ways to deliver a switch that is internally in the generator. In view of the collectively evidence, it would have been obvious to those skilled, prior to the effective filing date, to put the switch internally in the generator that connect to the second electrode. This is functionally equivalent to and represents as simple substitution of an alternate known circuitry for having the switch exteriorly in the generator. Doing so would allow professional 56 to operate module 48 by the first switch (switch 25, paragraph [0101]) and allow no current path exists for calibration phase by opening the second switch though increasing the accuracy of the measurements (switch 124, paragraph [0146]).

Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar (U.S. Pub. No. 20150141798A1), Derchak (U.S. Pub. No. 20110105861A1) and Bar (U.S. Pub. No. 20140221803A1) as applied to claim 7 and 18 respectively above, and in further view of Michael (U.S. Pub. No. 2007060832A1).

Regarding claim 8, modified Bar teaches the system (FIG 1, paragraph [0037]) as of claim 7. 
Modified Bar fails to teach the switch is configured to connect the second electrode to the particular one of the channels by short-circuiting the second electrode to a particular one of the first electrodes. However, Michael teaches the switch that is configured to connect the second electrode to the particular one of the channels by short-circuiting the second electrode to a particular one of the first electrodes (Fig 4, switch 88, paragraph [0042] and [0045], when the switch 88 closes creating short circuit of the electrodes of 72 and 74).
Bar and Michael are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further  modified Bar to incorporate the teachings of Michael providing the switch that is configured to connect the second electrode to the particular one of the channels by short-circuiting the second electrode to a particular one of the first electrodes (Fig 4, switch 88, paragraph [0042] and [0045], when the switch 88 closes creating short circuit of the electrodes of 72 and 74). Doing so would connect electrodes in series circuit with driver 86 for calibration impedance calculation and processing to indicate if the excursion happens (paragraph [0048]). 

Regarding claim 20, modified Bar (U.S. Pub. No. 20150141798A1) teaches the method (paragraph [0005]) as of claim 18. 
Modified Bar fails to teach the switch is configured to connect the second electrode to the particular one of the channels by short-circuiting the second electrode to a particular one of the first electrodes. However, Michael teaches the switch that is configured to connect the second electrode to the particular one of the channels by short-circuiting the second electrode to a particular one of the first electrodes (Fig 4, switch 88, paragraph [0042], when the switch 88 closes creating short circuit of the electrodes of 72 and 74).
Bar and Michael are considered to be analogous to the claimed invention because they are in the same field of tracking and mapping electrodes. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further  modified Bar to incorporate the teachings of Michael providing the switch that is configured to connect the second electrode to the particular one of the channels by short-circuiting the second electrode to a particular one of the first electrodes (Fig 4, switch 88, paragraph [0042] and [0045], when the switch 88 closes creating short circuit of the electrodes of 72 and 74). Doing so would connect electrodes in series circuit with driver 86 for calibration impedance calculation and processing to indicate if the excursion happens (paragraph [0048]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson  can be reached on (408)918-7636. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793